      Case 5:20-cv-00019-JPB-JPM Document 37-33 Filed 08/28/20 Page 1 of 1 PageID #: 338
                                         !   I                                                      t

BP-A0148                                     INMATE REQUEST TO STAFF               CDFRM
JUNE 10
U.S.     DEPARTMENT OF JUSTICE                                                         FEDERAL BUREAU OF PRISONS



 TO: (Name   and Title of       Staff Member)                      DATE:           —    I   ~   —   I~
      (&-/~J ~ (.~/c( ~                                                        1
 FROM:               I                                             REGISTER NO.
                 ‘ILl ~                                                                     ~
 WORK ASSIGNMENT:            (~~i/      ~                          UNIT:



SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.

             ~                               ~M.4        ~                                              ~ (Op          ~




                 F       P C E                     C A~    r   ~           L   ~                         1’~AA   I ~
                                                          ~                                     : ~ ~r     cIiJcF,~~
                                                                                                    ~


                                        jI~            ~             df
                              ~




                                                 (Do   not write below this    line)


 DISPOSITION:




             Signature       Staff Member                          Date



Record Copy      —   File;   Copy   —   Inmate

PDF                                              Prescribed by P5511


                                                                    This form replaces BP—l48.070           dated Oct   86
                                                                    and BP—Sl48.070 APR 94



~ IN SECTION             6 UNLESS APPROPRIATE FORPI~A~Y~OLDER                                           SECTION 6
